Citation Nr: 1512864	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-08 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Whether new and material evidence has been presented to reopen a previously denied service connection claim for a left knee disorder. 

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from March 5 to 23, 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been presented with which to reopen a previously denied service connection claim for a left knee disorder. 

Thus, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits, as is reflected by the characterization of the claim on the title page.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).

For clarification, the only issues in appellate status are the claim of whether new and material evidence has been presented to reopen a previously denied service connection claim for a left knee disorder, and the associated claim of entitlement to service connection for a left knee disorder (on the merits).  A review of the Veteran's March 2013 VA Form 9, reflects that he specifically identified the left knee issue for appeal, and indicated in a checked box that he was only appealing this issue.  This fact was recognized by the Veteran's representative as reflected in the December 2014 written brief. 

Per his request, the Veteran was scheduled for a travel Board hearing in February 2015, but failed to appear for that hearing.  Absent good cause for the failure to appear or a request to reschedule, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in those files reveals that all electronic records are found in the physical claims file.  

The issue of entitlement to service connection for a left knee disorder (on the merits) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in April 1971, the RO denied service connection for a left knee disorder.

2.  Evidence added to the record since the April 1971 rating decision is new and material, relating to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left knee disorder.


CONCLUSIONS OF LAW

1.  The April 1971 rating decision denying service connection for a left knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.200, 20.201 (2014).

2.  New and material evidence has been received to reopen the service connection claim for a left knee disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.156, 3.303, 3.3-4, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The law requires VA to make reasonable efforts to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (as amended, effective May 30, 2008).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been presented to reopen the service connection claim for a left knee disorder, any perceived lack of notice or development is not prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  The Board reiterates that because the claim has been reopened, any notice deficiency at this point is not prejudicial to the Veteran's claim.  Consideration of the merits of the Veteran's claim is deferred, however, pending additional development consistent with the VCAA. 

Factual Background

The Veteran's DD 214 reflects that he served on active duty with the United States Air Force from March 5 to 23, 1971, and was medically discharged.   

In April 1971, the Veteran filed an original service connection claim for a left knee disorder and the claim was denied in an April 1971 rating action. 

Evidence before the RO at the time of the April 1971 decision included the Veteran's service treatment records (STRs) which reflected that clinical evaluation of the lower extremities was normal on enlistment examination of February 1971.  The Veteran was seen by the orthopedic clinic on March 12, 1971, at which time a 1-year history of left knee locking, pain, and effusion was noted following a motor vehicle accident the prior year.  Examination revealed no effusion, intact ligaments, and full range of motion.  X-ray films revealed a loose body in the left knee.  It was determined that this condition existed prior to service and was not aggravated beyond the normal progression of the condition by or during service.  

Service connection for a left knee disorder was denied in an April 1971 rating decision, based on a finding that a left knee condition existed prior to service and was not permanently aggravated as a result of the Veteran's short period of service.  In correspondence issued on May 3, 1971, the Veteran was advised of the denial of the claim and of his appellate rights.  He did not appeal the April 1971 decision.  

The Veteran filed to reopen a service connection claim for a left knee disorder in October 2009.  Evidence presented in support of the claim includes a January 2009 medical statement from a VA doctor.  The doctor indicated that he had been treating the Veteran for conditions including left knee osteoarthritis.  The doctor noted that during service, the Veteran had developed left knee problems with effusion, severe enough to warrant a medical discharge.  It was observed that he continued to have significant left knee pain and that current X-ray films had shown tricompartmental degenerative changes, and osteophytes.  The doctor opined that it would appear likely that the Veteran's present knee problems are related to his military service.  

Analysis

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." 

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so determine, regardless of any previous determination as to the presentation of new and material evidence made by the RO.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

"New and material evidence" means evidence not previously submitted to agency decision makers which, by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim.  The evidence should also raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  In this case, the most recent final decision on file addressing the claim is the April 1971 rating decision, which was not appealed and is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Accordingly, the pertinent inquiry in this case is whether new and material evidence has been presented since that decision, warranting reopening of the claim. 

In the April 1971 rating action, the RO denied the claim, explaining that a left knee condition existed prior to service and was not permanently aggravated as a result of the Veteran's short period of service.  The Board points out that as a left knee disorder was not noted on the Veteran's enlistment examination report, service incurrence is still a viable theory of entitlement; in addition to the theory of aggravation of a pre-service condition.  

As such, a matter critical to the resolution of the claim is whether any sort of new nexus evidence relating to service incurrence or aggravation, i.e., evidence relating to an unestablished fact necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim, has been presented.  See Kent v. Nicholson, 20 Vet. App. 1 at 10 (2006), (explaining, in relevant part, that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied"). 

In this regard, subsequent to the April 1971 rating action, additional evidence has been associated with the claims file which is both new and material with regard to the Veteran's left knee claim.  In this regard, a January 2009 VA medical opinion is on file to the effect that that it would appear likely that the Veteran's present knee problems are related to his military service, based upon his reported history and current clinical findings.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996).  Further, the United States Court of Appeals for Veterans Claims (Court) has recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. 

Essentially, the aforementioned new evidence added to the record pertains to the material issue of whether an etiological relationship exists between the claimed left knee disorder and service, indicating the possibility of such a nexus.  As such, the additional evidence summarized above and received since the April 1971 rating decision, is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Therefore, presuming its credibility, this evidence, taken together with the evidence previously on file, is both new and material as contemplated by 38 C.F.R. § 3.156(a) and provides a basis to reopen the service connection claim for a left knee disorder.  See 38 U.S.C.A. § 5108.  Accordingly, the claim is granted to this extent.


ORDER

New and material evidence having been received, the claim of service connection for a left knee disorder is reopened; the appeal is granted to this extent.

REMAND

In conjunction with the reopened claim seeking service connection for a left knee disorder, the Board finds that further development is necessary.  In this regard, having reopened the service connection claim for a left knee disorder does not end the Board's inquiry.  Rather, it places upon VA the duty to assist the appellant in the development of the merits of the claim by obtaining relevant records which could possibly substantiate the claim and conducting appropriate medical inquiry.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353, (Fed. Cir. 2003) (Holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) (Holding that unless the Veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach); Peters v. Brown, 6 Vet. App. 540, 542 (1994). 

The Veteran contends that his left knee disorder was incurred during his period of service.  In light of indications in the STRs of a motor vehicle accident prior to service and of pre-existing left knee symptoms, aggravation of a pre-existing condition is also a viable theory of entitlement in this case.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Evidence of file reflects that the Veteran has a currently manifested left knee disorder.  In this regard, a VA medical statement of January 2009 indicated that recent X-ray films had shown tricompartmental degenerative changes, and osteophytes.  It was also noted by history that during service, the Veteran had developed left knee problems with effusion, severe enough to warrant a medical discharge.  It was observed that he continued to have significant left knee pain.  The doctor opined that it would appear likely that the Veteran's present knee problems are related to his military service.

Pursuant to VA's duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated (incurred in or aggravated by) with an established event, injury or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that the third prong of 38 C.F.R. § 3.159(c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

At this point, the record does not include an opinion or examination report which reflects consideration of the complete, pertinent, Veteran's STRs and post-service history or addresses both the theories of service incurrence and aggravation.  Therefore, in this case, in order fulfill the duty to assist, a VA examination and opinion addressing the etiology of the Veteran's left knee disorder, to include addressing the matters of service incurrence and aggravation, must be sought.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (duty to assist may include "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").

As this matter is being remanded for the reasons set forth above, the Veteran should be requested to identify any VA or non-VA healthcare provider who has treated him for his left knee disorder.  Thereafter, any identified records should be obtained. 

Accordingly, the case is REMANDED for the following action: 

1.  The Veteran should be requested to identify any VA or non-VA healthcare provider who has treated him for his left knee disorder.  Appropriate steps should be taken to obtain any identified records.  Any additional evidence obtained should be added to the claims folder.  Should the evidence prove unavailable, the AOJ is requested to follow the procedures under 38 C.F.R. § 3.159(e), relating to the duty to notify a claimant of the inability to obtain records, with appropriate documentation in the record. 

2.  Thereafter, the AOJ should afford the Veteran an appropriate VA examination so as to determine the current nature and etiology of his left knee disorder.  The claims file and a copy of this Remand shall be made available to and reviewed by the examiner.  In addition, the examiner is requested to consider and address in the examination report, the Veteran's lay statements relating to his knee disorder history, symptomatology and onset, as appropriate.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all findings should be set forth in detail.

The examiner is asked to furnish an opinion with respect to the following questions: 

a) Identify and diagnose any currently manifested left knee disorder(s), describing the symptomatology associated with the diagnosed disorder(s) to the extent possible.

b) Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service evidence to, address whether a left knee disability: (i) clearly and unmistakably existed prior to entrance into the Veteran's period of active duty on March 5, 1971, and, if so; (ii) was clearly and unmistakably not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of the Veteran's period of service ending on March 23, 1971.

(c) If the left disability is found not to have clearly and unmistakably existed prior to service; based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service evidence, address whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's currently claimed/manifested left knee disorder had its onset during service, or is otherwise related to service. 

In answering the questions posed above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as length and types of symptoms and his lay reports should be considered, to the extent made, in formulating the requested opinions.  If the Veteran's lay reports are discounted, the examiner should provide a rationale for doing so.  A complete rationale should be given for any opinion expressed. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


